Citation Nr: 1643724	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-00 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr.  


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran had active service from September 1990 to December 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that reopened and denied on the merits the Veteran's claim of entitlement to service connection for PTSD.  

The Board notes that the Veteran's claim was first denied in September 2006.  After the rating decision was issued, the Veteran's service treatment records have been associated with the Veteran's claims file and show that he underwent a mental status examination in service.  This evidence is pertinent to the Veteran's claim.  Therefore, 38 C.F.R. § 3.156 (c) applies and the Board will consider the claim on a de novo basis.    

The Veteran was scheduled for an October 2016 Board hearing.  However, in a September 2016 statement, the Veteran withdrew his request.  38 C.F.R. § 20.704 (e) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated March 2010 to September 2013 and January 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD due to his military service.  

The Board acknowledges that the RO attempted to verify the Veteran's reported stressors regarding his reported service in Saudi Arabia.  However, the RO has not attempted to verify the Veteran's other reported stressors.  In an April 2013 stressor statement, the Veteran reported witnessing one soldier shoot another soldier off post in Junction City, Kansas, while stationed at Fort Riley, Kansas.  The Veteran reported that this incident occurred in the summer of 1994.  The Veteran also reported witnessing another soldier loose part of his hand in the breach of a 155mm howitzer while stationed at Fort Riley, Kansas.  The Veteran reported that this incident also occurred in the summer of 1994.  Therefore, the Board finds that a remand is necessary in order to verify the Veteran's reported stressors.  

The Board acknowledges that an October 2012 private opinion diagnosed PTSD and moderate depression related to PTSD.  However, while the private physician noted the Veteran's symptoms and the Gulf War, he did not provide an etiological opinion for the Veteran's PTSD.  Therefore, this opinion cannot form the basis of service connection.  Additionally, the Veteran was afforded a VA examination in October 2012.  The examiner concluded that the Veteran did not meet the criteria for PTSD but did diagnose insomnia with nightmares and alcohol dependence in long term remission.  The examiner concluded that the diagnoses were related and the secondary diagnosis was a progression of the primary diagnosis because the Veteran used alcohol to help him sleep.  However, the VA examination report reveals that the examiner did not address the stressors that reportedly occurred at Fort Riley, Kansas.  Therefore on remand, the Veteran should be afforded a new VA examination to determine the nature and etiology of his PTSD.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent outstanding treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such. 

2. Obtain VA treatment records dated January 2014 to the present. 
3. Contact the appropriate repositories and request a search of one soldier shooting another soldier off post in Junction City, Kansas, near Fort Riley, Kansas, in the summer of 1994.  Also, request a search for a soldier losing part of his hand in the breach of a 155mm howitzer at Fort Riley, Kansas, in the summer of 1994.  

The Board advises that the Veteran described these stressors in an April 2013 Statement in Support of Service Connection for PTSD.

4. After receiving a response, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his PTSD.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted.

The examiner should diagnose all current psychiatric disorders.  If there are different diagnoses than those of record, to include PTSD, major depression related to PTSD, insomnia with nightmares and alcohol dependence in long term remission, the examiner should attempt to reconcile the diagnoses.

If a PTSD diagnosis is confirmed, the examiner is to identify the stressor(s) upon which the diagnosis of PTSD was made.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder had its onset in service or is otherwise related to military service?  

In so opining the examiner should address the other lay and medical evidence of record.  

The examiner should provide a thorough rationale for the conclusions reached.

5. After completing the above, and any additional development deemed necessary, the issue should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




